DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Davin Stockwell on 5/4/2021.

The application has been amended as follows: 
Paragraph 0046 of the specification has been amended.  See Attachment.
Claims 1, 15, 26, 27, 28, 30, 34, 38, 60, 72, 89-92, 96, 116, 124 have been amended.  See Attachment.
Claims 25, 32, 33, 88, 94-95 have been deleted.
Claims 125-189 have been added.  See Attachment.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

	Claim 60 is allowable over the prior art of record, because the prior art of record does not disclose a system for increasing photovoltaic device efficiency, comprising:  a voltage application circuit including a first switching circuit for applying a voltage signal to a selected photovoltaic device by connecting a first voltage source circuit and the selected photovoltaic device in a first switch mode of said first switching circuit and disconnecting the first voltage source circuit and the selected photovoltaic  a second voltage application circuit being enabled for coupling with a second photovoltaic device and including a second switching circuit for applying a second voltage signal to the second photovoltaic device by connecting a second voltage source circuit and the second photovoltaic device in a first switch mode of said second switching circuit and disconnecting the second voltage source circuit and the second photovoltaic device in a second switch mode of said second switching circuit, the second voltage signal generating a second electric field to improve an output power produced by the second photovoltaic device, an output current produced by the second photovoltaic device or both. 
	Claim 124 is allowable over the prior art of record, because the prior art of record does not disclose a computer program product for increasing photovoltaic device efficiency, the computer program product being encoded on one or more non-transitory machine-readable storage media and comprising: instruction for applying a voltage signal to a selected photovoltaic device, the voltage signal including one or more voltage pulses with a positive magnitude for generating an electric field to improve an output power produced by the selected photovoltaic device, an output current produced by the selected photovoltaic device or both; and instruction for applying a second voltage signal to a second photovoltaic device, the second voltage signal generating a second electric field to improve an output power produced by the second photovoltaic  wherein said instruction for applying the voltage signal includes instruction for connecting a first voltage source circuit and the selected photovoltaic device in a first switch mode of a first switching circuit and instruction for disconnecting the first voltage source circuit and the selected photovoltaic device in a second switch mode of the first switching circuit, and wherein said instruction for applying the second voltage signal includes instruction for connecting a second voltage source circuit and the second photovoltaic device in a first switch mode of a second switching circuit and instruction for disconnecting the second voltage source circuit and the second photovoltaic device in a second switch mode of the second switching circuit.
	Claim 140 is allowable over the prior art of record, because the prior art of record does not disclose  a method for increasing photovoltaic device efficiency, comprising: applying a voltage signal to a selected photovoltaic device, the voltage signal including one or more voltage pulses with a positive magnitude for generating an electric field to improve an output power produced by the selected photovoltaic device, an output current produced by the selected photovoltaic device or both; and controlling the magnitude of the voltage pulses, a frequency of the voltage pulses, a duration of the voltage pulses, a duty cycle of the voltage pulses or a combination thereof to increase the output power, the output current produced by the selected photovoltaic device or both,  wherein the voltage signal is superimposed on an output voltage produced by the selected photovoltaic device via a negative reference created for the voltage signal.
	Claim 157 is allowable over the prior art of record, because the prior art of record does not disclose a system for increasing photovoltaic device efficiency, 
	Claim 173 is allowable over the prior art of record, because the prior art of record does not disclose a computer program product for increasing photovoltaic device efficiency, the computer program product being encoded on one or more non-transitory machine-readable storage media and comprising: instruction for applying a voltage signal to a selected photovoltaic device, the voltage signal including one or more voltage pulses with a positive magnitude for generating an electric field to improve an output power produced by the selected photovoltaic device, an output current produced by the selected photovoltaic device or both; and instruction for controlling the magnitude of the voltage pulses, a frequency of the voltage pulses, a duration of the voltage pulses, a duty cycle of the voltage pulses or a combination thereof to increase the output power, the output current produced by the selected photovoltaic device or both, wherein the voltage signal is superimposed on an output voltage produced by the selected photovoltaic device via a negative reference created for the voltage signal. 


	Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CARLOS AMAYA/Primary Examiner, Art Unit 2836